Citation Nr: 1635036	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  08-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to March 7, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1969, including service in Vietnam, and from January 1972 to January 1989.  His decorations include a Distinguished Flying Cross, Bronze Star Medal, and Vietnam Service Medal with six Campaign Stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD, assigning a 30 percent rating effective December 11, 2006.  

In September 2011, during the pendency of appeal, the Board found that the issue of a TDIU had been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In August 2012, the RO increased the rating for PTSD to 50 percent, effective March 7, 2012.  The August 2012 rating decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case in September 2011 and June 2014 for further development.  With regard to the claim for an increased rating for PTSD, the AOJ was instructed to schedule the Veteran for VA examinations to determine the severity of his PTSD.  The Veteran subsequently had PTSD examinations in March 2012 and July 2014, and the examination results are associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives regarding the PTSD claim and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with reduced reliability and productivity.

2.  For the entire period of appeal, the Veteran's PTSD is not productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to March 7, 2012, the criteria for the assignment of a disability evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 50 percent PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2007, prior to the adjudication of the claim for service connection for PTSD.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The Veteran's claim for a higher initial rating for PTSD is a downstream issue initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the increased rating claim for PTSD.  
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for an increased rating for PTSD.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating for PTSD, and the duty to assist requirements have been satisfied with regard to this claim.  All available service treatment records (STRs) and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in June 2007, March 2012, and June 2014 to obtain medical evidence regarding the nature, etiology, and severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to the current severity of the PTSD, including occupational and social impairments.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations regarding the claim for an increased rating for PTSD.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claim for an increased rating for PTSD, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in April 2009.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal Prior to March 7, 2012

The Veteran contends without further elaboration that his PTSD is worse than it is rated.  See the November 2007 notice of disagreement.

After careful review, the Board finds that for the appeal period prior to March 7, 2012, PTSD more closely approximated the criteria for a 50 percent rating, and did not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent under Diagnostic Code 9411.  

The veteran's spouse, Dr. L.P., a psychologist, submitted a statement in February 2007 asserting that due to his military service, the Veteran has anxiety about flying and that his mother noted that he was "withdrawn" when he returned from Vietnam.  She stated that the Veteran has talked very little about Vietnam in an attempt to keep the memories at bay, and that after retiring he gave all of his military uniforms and other things related to the military away.  L.P. noted that the Veteran is very irritable on an intimate level, is short with her and their two grandchildren, and is emotionally unavailable.  She indicated that the Veteran has self-medicated with alcohol ever since she has known him, is restless at night, and has nightmares and flashbacks.  She asserted that although she could not diagnose her spouse (the Veteran), he shows all the symptoms of PTSD.

In a March 2007 VA mental health new intake assessment, the Veteran reported that he was re-living things from his two tours in Vietnam, was anxious, and could not sleep.  The treating psychiatrist noted that the Veteran's symptoms including nightmares he could not recall but awoke from in a sweat and panic, constant re-living of vivid details, blocks of time that were lost from his memory, spells of irritability and what sounded like panic attacks, worsening depression over the last year, and constant anxiety.  His joy of living was generally low, although he was interested in his grandchildren.  He also had obsessive-compulsive disorder (OCD) symptoms.  The psychiatrist noted that there was not significant deficits in the Veteran's regular activities of daily living or self-expression, and that there were not insufficient opportunities for social interaction or expressive outlets such as hobbies.   He diagnosed PTSD, major depressive disorder (MDD) with panic attacks and OCD symptoms, and rule-out alcohol abuse, with a GAF score of 49-53.  He also noted that the Veteran had never been treated for his symptoms and tended to be very stoic.  

VA treatment records indicate that the Veteran participated in group treatment sessions and individual therapy consistently between March 2007 and December 2008, going as often as 2-3 times per week to group therapy and approximately once per month to individual therapy.  His GAF score during this time was noted in individual therapy to be 47.  

The Veteran had a VA PTSD examination in June 2007.  He was noted to be taking Citalopram, Buspirone, and Alprazolam, and had just begun attending group therapy.  His main complaint was having panic attacks where he became shaky, could not think straight, and his heart raced.  He indicated that the panic attacks were somewhat random, and occurred approximately once per month.  The Veteran also reported waking up at night sweating but not remembering nightmares, having anger problems, chronic sleep impairment, and that he resisted the idea of having PTSD for years.  He stated that he had a good relationship with his wife of 37 years, but that he was angry and irritable with her often.  He noted that he had met some people since moving to Texas, but did not socialize much.  The Veteran was able to complete activities of daily living and enjoyed playing golf sometimes.  The examining psychologist opined that the Veteran showed signs of mild to moderate impact on his social life, and mild impact on his occupational functioning.  The examiner diagnosed mild PTSD and mood disorder NOS, assigning a GAF score of 60.

In October 2007, the Veteran's VA psychologist, Dr. P.W., submitted a letter indicating that he saw the Veteran periodically for individual therapy sessions and weekly for group sessions.  Dr. P.W. asserted that the Veteran had severe PTSD that significantly impaired his emotional, social and occupational functioning, including panic attacks and irritability at work, poor short-term memory and concentration, being leery of being in crowds, and being withdrawn from people other than his immediate family and the veterans with whom he served.  Dr. P.W. indicated that the Veteran had not worked full-time for over a year, and had several gaps in his employment history, which was attributable to his PTSD.  He assessed the Veteran's GAF score as 47.  

The Veteran attended at least two group treatment sessions and three individual sessions in 2009.  In 2010, the Veteran had approximately six individual therapy sessions with VA mental health.  His GAF score was assessed as being 45 in July 2010, and was noted as being 50 between September and December 2010.  In 2011, the Veteran had individual therapy sessions 1-2 times per month; his GAF score was noted as being 55 in January 2011.  He also attended group treatment sessions in October and November 2011.  

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's PTSD manifested by symptoms ranging from mild to moderate, including panic attacks less than once per week, impaired sleep, nightmares, anger, and irritability.  The lowest GAF score, 45, was noted in July 2010 during an individual therapy session; however, only two months later his GAF score was noted to be 50.  The Veteran's GAF score did not drop below 50 for the remainder of this period of appeal.  In addition, in a March 2007 VA mental health assessment, the Veteran was not found to have significant deficits in his regular activities of daily living or self-expression, and the June 2007 VA examiner assessed the Veteran as having symptoms that had a mild-to-moderate impact on his social and occupation functioning .  As such, affording the Veteran the benefit of the doubt, such impairment warrants a 50 percent disability rating.

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  Although the Veteran was noted in March 2007 to have some OCD symptoms and some difficulty in adapting to stressful circumstances, those symptoms they were not of such frequency and severity to result in occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Rather, the OCD symptoms were noted only the one time, and were not noted in the June 2007 VA examination, or in subsequent treatment records.  The Veteran was consistently noted to be capable of activities of daily living and self-care, and maintained good relationships with his wife and grandchildren.  

Accordingly, for the period of appeal prior to March 7, 2012, the Veteran's PTSD warranted a 50 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation.

Period of Appeal from March 7, 2012

For the appeal period from March 7, 2012, the PTSD does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent under Diagnostic Code 9411.

In 2012, the Veteran attended at least nine group treatment sessions throughout the year, where his GAF score was consistently noted to be 50.  

In March 2012, the Veteran had another VA PTSD examination.  He reported that his wife and he did not do things socially, and had not since they had kids.  He lived with his wife, adult daughter, and his daughter's three children.  The Veteran stated that he had not worked since his last examination, and that his temper had gotten shorter, though his Lexapro made the "trigger-pull longer."  He stated that he recently had a nightmare during which he physical beat his wife in his sleep.  When he was awake, he did not feel much of anything, except when he was angry.  He preferred to be alone in his house, and could no longer read or do crossword puzzles for fun because he could not concentrate well enough.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, gross disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He noted that that the Veteran was competent to handle his financial affairs and that the Veteran's PTSD symptoms had worsened somewhat since the last examination; however, the PTSD symptoms were not severe enough to prevent him from securing and following a substantially gainful occupation.  The examiner concluded that the Veteran's GAF score was 55, and that his PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  

The Veteran continued to attend group treatment sessions approximately once per month at VA in 2013 and 2014, and was seen for individual therapy periodically.  In February and April 2013, his GAF score was assessed as 45, and from May to October 2013 it was noted to be 50.

In July 2014, the Veteran was afforded a third VA PTSD examination.  He reported that he had been married for over 40 years, maintained relationships with his children and grandchildren, and did not have any hobbies or interests but did attend church in person or "on the internet" regularly.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's thought process and communication skills appeared to be within normal limits, and he denied having delusions or hallucinations.  He also denied having suicidal or homicidal ideation, plan, or intent, was able to maintain personal hygiene and basic activities of daily living, and was capable of managing his financial affairs.  The examiner opined that the Veteran undoubtedly continued to experience PTSD symptomology, and his symptoms and level of impairment were consistent with those reported at the March 2012 VA examination.  The Veteran's current symptoms were not of such severity to impede his ability to maintain regular gainful employment, and that the Veteran himself indicated that the reason he had not been working in the last several years was because his concept for a business was not viable.  The examiner concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

Most recently, the Veteran attended a group and individual VA treatment sessions in March and April 2015.

Thus, for the appeal period from March 30, 2012, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's PTSD manifested by symptoms ranging from moderate to serious, including panic attacks less than once per week, impaired sleep, nightmares, anger, and irritability.  The range of GAF scores assigned for this period of the appeal were between 45 and 50, which is indicative of moderate to serious symptoms.  See DSM-IV.  Although the Veteran's GAF score was assessed as being 45 in February and April 2013, he was then assessed as having a GAF score of 50 between May and October 2013.  Moreover, the evidence of record also shows that the March 2012 and July 2014 VA examiners assessed the Veteran as having symptoms that caused occupational and social impairment with reduced reliability and productivity (warranting a 50 percent rating).  In addition, both examiners noted the Veteran's PTSD symptoms were not severe enough to prevent him from securing and following a substantially gainful occupation.  Such impairment warrants a 50 percent disability rating.

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  The Veteran was not found to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

Although the Veteran had difficulty in adapting to stressful circumstances, those symptoms are not of such frequency and severity to result in occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  He was consistently noted by VA medical professionals to be capable of daily activities and personal hygiene, and handling his financial affairs.  The examiners both noted that the PTSD symptoms were not of such severity to impede his ability to maintain regular gainful employment, and the Veteran maintained relationships with his wife, children, and grandchildren.  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including panic attacks less than once per week, impaired sleep, nightmares, anger, and irritability are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to March 7, 2012, an increased rating of 50 percent, but no more, for PTSD is granted.

For the period of appeal from March 7, 2012, a rating in excess of 50 percent for PTSD is denied.



REMAND

Although the Board sincerely regrets the additional delay, another remand is required on the issue of entitlement to a TDIU.  

The case must be remanded again to the AOJ due to noncompliance with remand directives articulated by the Board in September 2011 and June 2014.  The remand directives instructed the AOJ to obtain a medical opinion on the functional effects of the Veteran's service-connected disabilities alone or in combination, and address the impact they have on the Veteran's ability to secure or follow a substantially gainful occupation.  There are opinions in the claims file on the impact of individual disabilities, but there is no medical opinion on the functional effects of the disabilities in combination.  As such, there was not substantial compliance with the Board's remand directives and remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, the AOJ should send the Veteran a VCAA notice letter for the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.
 
2.  Schedule the Veteran for an appropriate examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.  

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


